—Order unanimously reversed on the law with costs, motions denied and complaint against defendants General Motors Corporation, Great Dane Trailers, Inc. and Strick Corporation reinstated. Memorandum: Supreme Court erred in granting the motions of General Motors Corporation, Great Dane Trailers, Inc. and Strick Corporation (defendants) for summary judgment dismissing the complaint against them. Plaintiffs commenced this action seeking damages resulting from the exposure of Thomas R. Shuman (plaintiff) to asbestos fibers allegedly released from defendants’ products. Defendants failed to establish that their products could not have contributed to the causation of plaintiff’s injury (see, Shuman v Abex Corp., 266 AD2d 878; see also, Matter of Eighth Judicial Dist. Asbestos Litig., 255 AD2d 1002). (Appeal from Order of Supreme Court, Onondaga County, Lunn, J.— Summary Judgment.) Present — Green, J. P., Hayes, Scudder and Balio, JJ.